 HOSPITAL METROPOLITANO 555Metro Health, Inc., d/b/a Hospital Metropolitano and Unidad Laboral de Enfermeras (os) y Em-pleados de la Salud.  Case 24ŒCAŒ8149 July 16, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND TRUESDALE On September 29, 2000, Administrative Law Judge George Alemán issued the attached decision.  The Re-spondent filed exceptions and a supporting brief, and the General Counsel filed an answering brief and a brief in support of the administrative law judge™s decision. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order as modified.1 The judge found that the Respondent violated Section 8(a)(5) of the Act by withdrawing recognition from and refusing to bargain with the Union as the representative of the Respondent™s employees in six bargaining units.  For the reasons discussed below, we agree with the judge™s finding. The facts, which are undisputed, are set forth in detail in the judge™s decision.  In brief, the Union was certified as the representative of the employees of the Respon-dent™s predecessor in 1996.  The Union and the predeces-sor engaged in collective bargaining but failed to con-clude an agreement. The Respondent acquired the prede-cessor™s assets on March 11, 1998,2 and commenced bar-gaining with the Union on April 3.  The last bargaining session took place on September 17.  The Respondent withdrew recognition on December 3, stating that it had reason to believe that the Union no longer had the sup-port of a majority of the employees. During the year following its certification, a union en-joys an irrebuttable presumption of majority support.3  At the end of the certification year, the presumption remains but is rebuttable.4  Under the controlling law at the time of the relevant events here, an employer could rebut the presumption by showing either that the union had, in fact, lost the support of a majority of the unit employees, or that the employer had a good-faith reasonable doubt (uncertainty), based on objective evidence, of the union™s majority status.5  The Respondent does not contend that the Union had actually lost majority support.  Further, the judge found, and we agree, that the Respondent has not established that it had a good-faith reasonable doubt (uncertainty) regarding the Union™s majority status.6                                                                                                                        1 We shall modify the judge™s Order and notice to accurately reflect the scope of one of the bargaining units. 2 Unless otherwise stated, all dates refer to 1998. 3 See, e.g., Burger Pits, 273 NLRB 1001 (1984), enfd. 785 F.2d 796 (9th Cir. 1986). 4 Id. The Respondent relied on several factors in withdraw-ing recognition, including a group of decertification peti-tions that were filed with the Board on August 20 and presented to the Respondent on August 21.  Those peti-tions were signed by only one unit employee, but they were accompanied by an earlier petition, dated April 21, that was signed by a large number of unit employees.  The April 21 petition stated:  The undersigned below, all of the employees of Hospital Metropolitano, disallow Mr. Radames Qui-ñones Aponte to represent us or to bargain any em-ployment condition in our name.  In addition, we will not authorize check-off dues [sic] in favor of [the Union] as an employment condition. This is our firm and voluntary decision.   The Respondent also relied on a demonstration that oc-curred outside the facility on June 21, as well as the fact that no unit employee had taken part in negotiations since July.   5 Id.  The Board historically phrased the latter standard in terms of good-faith doubtŠby which it meant disbeliefŠas to the union™s major-ity status.  In Allentown Mack Sales & Service v. NLRB, 522 U.S. 359, 367 (1998), however, the Supreme Court held that ﬁdoubtﬂ means uncertainty, not disbelief.   In Levitz, 333 NLRB 717 (2001), the Board overruled the line of cases that had held that an employer could withdraw recognition on the basis of doubt or uncertainty regarding the union™s majority status.  The Board held that, henceforth, an employer may withdraw recognition only by showing that, at the time of withdrawal, the union had actually lost majority support. However, the Board found it appropriate not to apply the new standard retroactively to pending cases such as this, but only prospectively. Accordingly, the Respondent here need only show that it had a good-faith reasonable uncertainty as to the Union™s major-ity support at the time it withdrew recognition. In Levitz, Chairman Hurtgen disagreed with the Board™s overruling the principle that an employer can withdraw recognition from an in-cumbent union if the employer has a good-faith uncertainty as to the union™s majority status.  Therefore, he agrees with the application of this principle in the present case. 6 In St. Elizabeth Manor, Inc., 329 NLRB 341 (1999), the Board held that, once a successor employer™s obligation to recognize an incumbent union has attached, the union is entitled to a reasonable period of time for bargaining without challenge to its majority status through a decerti-fication effort, an employer (RM) petition, or a petition from a rival union.  However, there is no allegation here that the Respondent™s withdrawal of recognition was invalid because bargaining had not taken place for a reasonable period of time. Chairman Hurtgen dissented from the rule adopted by the Board in St. Elizabeth Manor, Inc., that bars challenges to a union™s majority status for a reasonable period of time following the point at which a successor employer™s obligation to recognize an incumbent union at-taches. 334 NLRB No. 75  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 556In addition, the Respondent argued to the judge that the 
Union™s refusal to negotiate since September 17 indicated 
that it no longer desired to represent the employees.
7 We agree with the judge that, whether considered indi-
vidually or cumulatively, the factors relied on by the Re-
spondent would not create a good-faith reasonable doubt 
(uncertainty) as to the Union™s majority status.  As the 
judge found, the April 21 petition indicated that the sign-
ers were displeased with Quiñones as their representative 
at the bargaining table, not with the Union itself.
8   Moreover, the petition was executed some 7 months be-
fore the December 3 withdraw
al of recognition.  Such 
stale evidence is not a reliabl
e indicator of the employ-
ees™ union sentiments at the time recognition was with-
drawn.
9  This is especially true since there were signifi-
cant changed circumstances between the April petition 
and the December withdrawal 
of recognition.  Quiñones 
had been replaced as the Un
ion™s negotiator in July, 
when Arturo Grant became th
e Union™s sole representa-
tive in negotiations.  Thus, the employees™ earlier state-
ments indicating unhappiness with Quiñones were not a 

reasonable basis for questioning the Union™s majority 
support in December, when the Respondent withdrew 
recognition. 
The April petition also indicated that the signers did 
not want union dues to be withheld from their paychecks.  
However, employees™ opposition to dues checkoff is ir-
relevant to the issue of whether they support the union.
10                                                            
                                                           
7 In its December 3 letter, the Res
pondent noted the Union™s lack of 
ﬁaffirmative actionﬂ to continue ne
gotiations; however, it did not ex-
plicitly cite that factor as a basis for doubting the Union™s majority 
status. 8 In fn. 5 of his decision, the judge stated that the record does not 
make clear who  Quiñones was. In fact, the record indicates that he was 
the Union™s executive director.  There is no contention, however, and 
no evidence that Quiñones was the alter ego or personification of the 
Union.  Thus, we cannot infer th
at opposing him was tantamount to 
opposing the Union.   
In 
Allentown Mack
, the Supreme Court held that employees™ expres-
sions of dissatisfaction with the qua
lity of representation provided by 
the union ﬁcould be probative to some degreeﬂ of the employer™s good-
faith reasonable doubt or uncertainty
.  522 U.S. at 369.  Because Qui-
ñones was the Union™s executive director
 and negotiator at the time of 
the April petition, the employees™ expr
essions of dissatisfaction with 
him could be interpreted as dissatisfa
ction with the quality of represen-
tation provided by the Union.  However, as discussed infra, even as-
suming that the petition was therefor
e ﬁprobative to some degreeﬂ of 
employee sentiment in April, we fi
nd that the April petition was stale and that circumstances had significantly changed at the time Respon-

dent withdrew recognition in December. 
9 See, e.g., 
Rock-Tenn Co.
, 315 NLRB 670, 672 (1994), enfd. 69 
F.3d 803 (7th Cir. 1995), overruled on other grounds in 
Chelsea Indus-
tries, 331 NLRB 1648 (2000). 
10 See, e.g., Henry Bierce Co., 328 NLRB 646, 648 (1999), enfd. in 
relevant part mem. 234 F.3d 1268 (6th Cir. 2000). 
Chairman Hurtgen expresses no view as to the correctness of 
Henry 
Bierce Co. As the judge noted, employees may prefer to pay their 
dues only at convenient times or in person, or may even 
be ﬁfree ridersﬂ who desire 
and accept union representa-
tion without joining the union and paying dues. 
Finally, as the judge found, the Respondent overstated 
the percentages of the unit employees who signed the 
petition.  A number of employees who signed the petition 
were no longer working at the hospital in December, and 
several of the individuals signed the petition more than 
once.  These facts may explain, in part, the Respondent™s 
mistakes.  In any event, the Respondent was given a copy 
of the April 21 petition on August 21.  It thus had more 
than 3 months before it wi
thdrew recognition on Decem-
ber 3 in which to verify the number of current employees 

who had signed it, yet it apparently did not.  Had it done 
so, it would have known that a majority of the current 
employees in at least two, and possibly three, of the units 
had 
not
 signed the petition.
11  The Respondent™s failure 
to verify the evidence on which it purported to rely in 
withdrawing recognition strongly suggests that it did not 
act in good faith.
12 We also agree with the judg
e that the August 20 decer-
tification petitions themselves did not justify the with-
drawal.  A decertification petition by itself will not sup-
port withdrawal of recogni
tion because such petitions 
require the support of only 30 percent of the unit em-

ployees.
13  Here, as the judge found, aside from the April 
21 petition discussed above, there is no evidence of the 
extent of employee support for the petitions
.14      11 The parties disagreed about the number of employees that should 
be included in some of the units.  Because we find that the number of 
employees who signed the April 21 
petition is irrelevant, we find it unnecessary to resolve the dispute over the makeup of the units. 
12 See, e.g., 
Virginia Concrete Co., 316 NLRB 261 (1995), enfd. 75 
F.3d 974 (4th Cir. 1996).  There, the Board found that the employer 

ignored lists and numbers prepared by its personnel manager in order to 
conclude that the bargaining unit was 
smaller than it actually was, and 
thus premised its withdrawal of 
recognition on faulty reasoning.  In 
those circumstances, the Board quest
ioned the employer™s good faith in 
approaching the employee count.  316 NLRB at 268.  We recognize 
that the Board in Levitz found that the employer had a good-faith uncer-
tainty, based on an employee petition,
 as to the union™s continued ma-
jority status even though the employer refused to review the union™s 

evidence purportedly showing that it retained majority support.  The 
Board reasoned that, even if the uni
on™s evidence had indicated contin-
ued majority support, the employer still could have harbored a reason-

able uncertainty based on conflicting evidence.  333 NLRB 717.  
Lev-
itz, however, there was no contention that the petition on which the 
employer relied was unreliable in itse
lf, that is, that it was based on 
faulty information or assumptions by the employer.  Here, by contrast, 
the Respondent relied on information 
that it would have realized was 
flawed, had it attempted to verify that 
information.  It is the failure to 
verify its own information that we 
find to indicate a lack of good faith. 
13 See, e.g., 
Dresser Industries
, 264 NLRB 1088, 1088 (1982). 
14 For the reasons discussed above
, the April 21 petition, which was 
submitted with the August 20 decertification petitions, does not indicate 
that the Union had lost majority support on August 20. 
 HOSPITAL METROPOLITANO 557With respect to the June 21 demonstration, we find 
that it was also too remote
 in time from the December 3 
withdrawal of recognition.  
In any event, as the judge 
found, the record does not 
indicate the reason for the 
demonstration,
15 how many employees participated, or 
even whether the participants
 were unit employees.  Ab-
sent such information, we are unable to conclude that the 
June demonstration could re
asonably create uncertainty 
as to the Union™s majority status in December.
16 We also find that the lack of unit employee participa-
tion in negotiations is not evidence of loss of majority 
status.17  As the judge noted, employees may not want to 
take part in negotiations because they fear being identi-
fied as union supporters, because negotiating sessions 
conflict with their work schedules,
18 or for other reasons 
that have nothing to do with their support for the union. 
Finally, the bargaining hiatus after September 17 does 
not mean that the Union had lost interest in representing 

the employees.  The Board has held that, to base a claim 
of good-faith uncertainty on the absence of union activ-
ity, an employer must show 
that the union was neither 
willing nor able to represent the employees at the time its 
majority status was questioned.
19  The Respondent made 
no such showing here.  As the judge found, the Union 
made two information requests during the bargaining 
hiatus.  And on October 26, the Union requested access 
to the Respondent™s facility to distribute a union newspa-

per.  Thus, contrary to the Respondent, the Union contin-
ued to actively represent the employees even while no 
negotiations were being conducted.  In any event, the 
September 17ŒDecember 3 bargaining hiatus was too 
brief to support the Respondent™s withdrawal of recogni-
tion.
20  Thus, we agree with the judge that the Union 
abandoned neither the employees nor the negotiations. 
In sum, we find that the Respondent produced no evi-
dence that would even arguably indicate that the Union 
had lost majority support as of December 3.  It relies 
instead on 7-month-old statements of dissatisfaction with 
a union official who had long
 since been replaced as the 
Union™s negotiator, a demonstration of some kind that 
                                                          
                                                           
15 As noted by the judge, the record simply indicates that the Union 
and a group of Hospital employees he
ld opposing demonstrations and 
press conferences outside the facility.  The stipulated record is silent as 
to why the counterdemonstrations 
and press conferences were held. 
16 See, e.g., 
Allied Industrial Workers v. NLRB
, 476 F.2d 868, 881 
(D.C. Cir. 1973). 
17 See, e.g., Beverly Farm Foundation
, 323 NLRB 787, 794 (1997), 
enfd. 144 F.3d 1048 (7th Cir. 1998). 
18 Here, the bargaining sessions were held during business hours at a 
location away from the hospital. 
19 Pennex Aluminum Corp.
, 288 NLRB 439, 441Œ442 (1988), enfd. 
mem. 869 F.2d 590 (3d Cir. 1989). 
20 See, e.g., 
Spillman Co., 311 NLRB 95 (1993), enfd. mem. 41 F.3d 
1507 (6th Cir. 1994) (6-month hiatus insufficient). 
took place more than 5 months before the withdrawal 

and which may or may not have been supported by any 
unit employees, and other factors that either did not exist 
(the Union™s asserted lack of interest in representing em-
ployees) or are simply not evidence of loss of majority 
status (lack of employee participation in contract negotia-
tions, the mere filing of a decertification petition, and 

employee opposition to dues checkoff).   Whether con-
sidered individually or cumulatively, we find that these 
factors fall short of establishing a good-faith reasonable 
doubt or uncertainty of the Union™s continued majority 
status in any of the bargaining units at the time of the 
Respondent™s withdrawal of 
recognition.  We therefore 
affirm the judge™s finding that the Respondent™s with-

drawal of recognition was unlawful. 
Finally, we also agree with the judge, for the reasons 
fully set forth in 
Caterair International
, 322 NLRB 64 
(1996), that an affirmative bargaining order is warranted 
in this case as a remedy for the Respondent™s unlawful 
withdrawal of recognition from the Union.  We adhere to 
the view, reaffirmed by the Bo
ard in that case, that an 
affirmative bargaining order is ﬁthe traditional, appropri-
ate remedy for an 8(a)(5) refusal to bargain with the law-
ful collective bargaining repr
esentative of an appropriate 
unit of employees.ﬂ  Id. at 68.  
In several cases, however, the United States Court of 
Appeals for the District of Columbia Circuit has required 
that the Board justify, on th
e facts of each case, the im-
position of such an order.  See, e.g., 
Vincent Industrial 
Plastics, Inc. v. NLRB
, 209 F.3d 727, 734 (D.C. Cir. 
2000); 
Lee Lumber & Building Material Corp. v. NLRB
, 117 F.3d 1454, 1462 (D.C. Cir. 1997); 
Exxel/Atmos, Inc. 
v. NLRB, 28 F.3d 1243, 1248 (D.C. Cir. 1994).  In 
Vin-cent, the court stated that an affirmative bargaining order 
ﬁmust be justified by a reasoned analysis that includes an 
explicit balancing of three considerations: (1) the em-
ployees™ § 7 rights; (2) whether other purposes of the Act 
override the rights of employees to choose their bargain-

ing representatives; and (3) whether alternative remedies 
are adequate to remedy the violations of the Act.ﬂ  209 
F.3d at 738. 
We respectfully disagree with the court™s requirement, 
for the reasons set forth in 
Caterair
.21  Nevertheless, we 
have examined the particular
 facts of this case as the 
court requires, and we find that a balancing of the three 
factors warrants an affirm
ative bargaining order. 
(1) An affirmative bargaining order in this case vindi-
cates the Section 7 rights of the unit employees who were 

denied the benefits of collective bargaining by the Re-
spondent™s unlawful withdrawal of recognition.  At the 
 21 Chairman Hurtgen agrees with the court™s requirement. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 558same time, an affirmative bargaining order does not un-
duly prejudice the Section 7 rights of employees who 
may oppose continued union representation because its 
attendant bar to raising a question concerning the Un-
ion™s continuing majority status is no longer than is rea-
sonably necessary to remedy 
the ill effects of the viola-
tion. 
By unlawfully withdrawing 
recognition, the Respon-
dent clearly signaled to the employees its disregard for 
their collective-bargaining representative.  Although 
more than 2 years have elapsed since it occurred, the 
Respondent™s unlawful withdrawal of recognition would 
likely have a continuing and long-lasting negative effect 
on employee support for the Union and for collective 
bargaining altogether.        
(2) An affirmative bargaining order also serves the im-
portant policies of the Act to foster meaningful collective 
bargaining and industrial peace.  The temporary decerti-
fication bar inherent in this order removes the Respon-
dent™s incentive to delay bargaining or to engage in any 
other conduct that would further undercut employee sup-
port for the Union.  It also ensures that the Union will not 
be pressured, by the possibility of a decertification peti-
tion, to achieve immediate resu
lts at the bargaining table 
following the Board™s resolution of its unfair labor prac-
tice charges and issuance of a cease-and-desist order.  
Providing this temporary period of insulated bargaining 
will also afford employees a fair opportunity to assess 
the Union™s performance in 
an atmosphere free of the 
Respondent™s unlawful conduct. 
(3) A cease-and-desist order, alone, would be inade-
quate to remedy the Respondent™s refusal to bargain with 
the Union in these circumst
ances because it would permit 
a decertification petition to be filed before the Respon-
dent had afforded the employees a reasonable time to 
regroup and bargain through their chosen representative 
in an effort to reach a colle
ctive-bargaining agreement.  
Such a result would be particularly unfair here, where the 
Respondent™s unlawful conduct is likely to have a con-
tinuing effect, thereby tainting any employee disaffection 
from the Union arising during that period or immediately 
thereafter.  Indeed, permitting a decertification petition to 
be filed immediately might very well allow the Respon-
dent to profit from its own unlawful conduct.  We find 
that these circumstances out
weigh the temporary impact 
the affirmative bargaining order will have on the rights 

of employees who oppose continued representation by 
the Union.   
For all of the foregoing reas
ons, we find that an af-
firmative bargaining order with its temporary decertifica-
tion bar is necessary to fully remedy the Respondent™s 
unlawful refusal to bargain with the Union in this case
.22 ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Metro 
Health, Inc., d/b/a Hospital Metropolitano, its officers, 
agents, successors, and assigns, shall take the action set 
forth in the Order as modified. 
1. Substitute the following for paragraph 1(a). 
ﬁ(a) Refusing to recognize and bargain with Unidad 
Laboral de Enfermeras (os) y Empleados de la Salud as 
the exclusive collective-barg
aining representative of its 
employees in the following appropriate units: 
Unit A All Licensed Practical Nurses, Operating Room Tech-
nicians, X-Ray Technicians,
 Respiratory Therapy Tech-
nicians and Auxiliary Pharmacists; excluding all other 
employees, secretaries of th
e executive director, medical 
director, comptroller, nursing director, plant and mainte-
nance director, director of personnel and medical faculty, 
temporary employees, messengers, guards, and supervi-
sors as defined in the Act.   
Unit B All registered nurses, excluding all other employees, 
secretaries of the executive 
director, medical director, 
comptroller, nursing director, plant and maintenance di-
rector, director of personnel and medical faculty, tempo-
rary employees, messengers, guards, and supervisors as 
defined in the Act. 
Unit C All orderlies, ward clerks
, office clerks, medical re-
cords technicians and/or clerks transcribers, EKG techni-
cians, supply technicians, la
boratory aides, printing of-
fice employees, telephone operators, warehouse clerks, 
and pharmacy clerks; excluding all other employees, 
secretaries of the executive 
director, medical director, 
comptroller, nursing director, plant and maintenance di-
rector, director of personnel and medical faculty, tempo-
rary employees, messengers, guards, and supervisors as 
defined in the Act.   
                                                          
 22 Chairman Hurtgen agrees that, ba
sed on the conduct in the instant 
case, an affirmative bargaining order is appropriate.  The reasons the 
Respondent asserted for withdrawi
ng recognition from the Union were 
insubstantial, and the Respondent™s 
unwarranted withdrawal of recogni-
tion would diminish the Union in the 
eyes of the employees.  In these 
circumstances, it is appropriate to give the Union a reasonable period in 
which to regain the status that it enjoyed before the Respondent™s 
unlawful conduct. 
 HOSPITAL METROPOLITANO 559Unit D All business office employees, billing and collector 
clerks, cashiers, inventory control clerks, and accounting 
clerks; excluding all other employees, secretaries of the 
executive director, medical dir
ector, comptroller, nursing 
director, plant and maintenance director, director of per-

sonnel and medical faculty
, temporary employees, mes-
sengers, guards, and supervisors as defined in the Act.  
Unit E All dietary employees, linen
 supply employees, main-
tenance employees, housekeeping employees, and driv-
ers; excluding all other empl
oyees, secretaries of the ex-
ecutive director, medical dir
ector, comptroller, nursing 
director, plant and maintenance director, director of per-
sonnel and medical faculty, temporary employees, 
guards, and supervisors as defined in the Act.  
Unit F All pharmacists and medical 
technologists; excluding all other employees, secretaries of the executive director, 
medical director, comptroller, nursing director, plant and 
maintenance director, director
 of personnel and medical 
faculty, temporary employees, messengers, guards, and 
supervisors as defined in the Act.ﬂ 
2. Substitute the attached notice for that of the admin-
istrative law judge. 
   APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we 
violated the National Labor Relations Act and has or-
dered us to post and abide by this notice. 
 WE WILL NOT refuse to recognize and bargain with 
Unidad Laboral de Enfermeras(os) y Empleados de la 
Salud as the exclusive collective-bargaining representa-
tive of our employees in the following bargaining units.   
Unit A All Licensed Practical Nu
rses, Operating Room 
Technicians, X-Ray Technicians, Respiratory Ther-

apy Technicians and Auxiliary Pharmacists; exclud-
ing all other employees, secretaries of the executive 
director, medical director, comptroller, nursing di-

rector, plant and maintenance director, director of 
personnel and medical faculty, temporary employ-
ees, messengers, guards, and supervisors as defined 
in the Act. 
Unit B All registered nurses, excluding all other em-
ployees, secretaries of the executive director, medi-
cal director, comptroller, 
nursing director, plant and 
maintenance director, director of personnel and 
medical faculty, temporary employees, messengers, 
guards, and supervisors as defined in the Act.   
Unit C All orderlies, ward cler
ks, office clerks, medical 
records technicians and/or clerks transcribers, EKG 
technicians, supply techni
cians, laboratory aides, 
printing office employees, telephone operators, 
warehouse clerks, and phar
macy clerks; excluding all other employees, secretaries of the executive di-

rector, medical director, co
mptroller, nursing direc-
tor, plant and maintenance director, director of per-
sonnel and medical faculty, temporary employees, 
messengers, guards, and supervisors as defined in 
the Act.   
Unit D All business office employees, billing and collec-
tor clerks, cashiers, invent
ory control clerks, and ac-
counting clerks; excluding all other employees, sec-
retaries of the executive di
rector, medical director, 
comptroller, nursing director, plant and maintenance 
director, director of personnel and medical faculty, 
temporary employees, messengers, guards, and su-

pervisors as defined in the Act.   
Unit E All dietary employees, linen supply employees, 
maintenance employees, housekeeping employees, 
and drivers; excluding all 
other employees, secretar-
ies of the executive director, medical director, comp-
troller, nursing director, plant and maintenance di-
rector, director of pers
onnel and medical faculty, 
temporary employees, guards, and supervisors as de-
fined in the Act.  
Unit F All pharmacists and medical technologists; ex-
cluding all other employees, secretaries of the execu-
tive director, medical direct
or, comptroller, nursing 
director, plant and maintenance director, director of 
personnel and medical faculty, temporary employ-
ees, messengers, guards, and supervisors as defined 
in the Act. 
 WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce empl
oyees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 560WE WILL, on request, barg
ain with the Unidad Labo-
ral de Enfermeras (os) y Empleados de la Salud and put 
in writing and sign any agreement reached on terms and 
conditions of employment for our employees in the 
above bargaining units. 
 METRO HEALTH, INC., D/B/A HOSPITAL 

METROPOLITANO 
 Laura Vázquez, Esq
., for the General Counsel. 
José R. González and Jorge Pizarro García, Esqs
., for the Re-
spondent. Radames Quiñones Aponte, 
for the Charging Party.
 DECISION GEORGE ALEMÁN, Administrativ
e Law Judge.  This mat-
ter came to be heard in Hato Rey, Puerto Rico, on June 28, 
2000, following a charge filed by the Charging Party, Unidad 
Laboral de Enfermeras (os) y Em
pleados de la Salud (the Un-ion or ULEES),
 on November 5, 1998 (amended February 24, 
1999), and issuance of a complaint on May 28, 1999, by the 
Regional Director for Region 24 of the National Labor Rela-
tions Board (the Board).  The complaint alleges that the Re-
spondent, Metro Health, Inc., 
d/b/a Hospital Metropolitano, violated Section 8(a)(5) and (1) 
of the National Labor Relations Act (the Act) by withdrawing 
recognition from, and thereafter 
failing and refusing to bargain collectively and in good faith 
with, the Union representing its employees.  By answer dated 
June 16, 1999, the Respondent admits withdrawing recognition 
from the Union but denies that its conduct was in any way 
unlawful or violative of the Act, 
arguing instead that its actions 
were legitimately motivated by a good-faith doubt that the Un-
ion enjoyed majority support among its employees.  
All parties at the hearing were afforded full opportunity to 
call and examine witnesses, to submit oral and written evi-
dence, and to argue orally on the 
record.  However, at the start 
of the hearing, the parties entere
d into a stipulation of facts and 
agreed not to call any witnesses in support of their respective 
positions.  Instead, they agreed that the merits of their positions 
should be determined solely on the basis of the documentary 
evidence submitted with their stipulation of facts.
1  On the basis 
of the stipulated record, and afte
r considering briefs filed by the 
General Counsel and the Respondent,
2 I make the following 
FINDINGS OF FACT 
I. JURISDICTION The Respondent, a Puerto Rico co
rporation, with an office and facility in Rio Piedras, Puerto Rico, is in the business of 
providing health care services.  During the 12-month period 
preceding issuance of the complaint, the Respondent™s gross 
revenues exceeded $250,000, and, during the same period, it 
purchased and received goods and materials valued in excess of 
$50,000 directly from points and places located outside the 
                                                          
 1 The parties™ stipulation was received into evidence as GC Exh. 2; 
the supporting documents were received as Jt. Exhs.. 
2 The General Counsel™s brief and the Respondent™s brief are re-
ferred to respectively as ﬁGC Br.ﬂ and ﬁR Br.ﬂ 
Commonwealth of Puerto Rico.  The Respondent admits, and I 

find, that it is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act, and that the 
Union is a labor organization w
ithin the meaning of Section 
2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
The Stipulated Facts 
In 1996, the Union was certified by the Board as the exclu-
sive collective-bargaining represen
tative of six separate units of 
employees, identified here as units A, B, C, D, E, and F, em-
ployed by Fundación Hospital Me
tropolitano, Inc., the Respon-
dent™s predecessor, at the Rio Piedras, Puerto Rico facility.
3  Following certification, the Union and the predecessor engaged 
in negotiations but failed to re
ach agreement.  On March 11, 
1998,4 the Respondent acquired the predecessor™s assets and 
began operating the Rio Piedras facility in unchanged form and 
became employer of the predecessor™s employees.  On March 
23, the Respondent, through its attorney, Jorge Pizarro, notified 
the Union that it wished to initiate bargaining.  Negotiations 
thereafter began on April 3, and 
continued through September.  
The parties stipulated that bargaining on behalf of the Union 

during these negotiations was conducted by nonemployee union 
representatives. However, it does
 appear from paragraph 8 of 
the stipulation that the Union™s bargaining committee included 
at least one employee, Anibal Pérez.
                                                            
On April 21, numerous employee
s in the various units signed the following petition:  
 The undersigned below, all of them employees of hospital 

Metropolitano, disallow Mr. Radames Quiñones Aponte to 
represent us or to bargain any employment condition in our 
name.  In addition, we will not authorize dues check-off in fa-
vor of ULEES as an 
employment condition.
5   3 Unit A includes: all Licensed Practical Nurses, Operating Room 
Technicians, X-Ray Technicians, Re
spiratory Therapy Technicians and 
Auxiliary Pharmacists.  
Unit B
 includes: all Registered nurses.  
Unit C
 includes: all orderlies, ward clerks
, office clerks, medical records tech-
nicians and/or clerks transcribers, EKG technicians, supply technicians, 
laboratory aides, printing office em
ployees, telephone operators, ware-
house clerks, and pharmacy clerks.  
Unit D includes: all business office employees, billing and collector cler
ks, cashiers, inventory control 
clerks, and accounting clerks.  
Unit E includes:  all dietary employees, 
linen supply employees, maintenance employees, housekeeping em-

ployees, and drivers.  
Unit F
 includes: all pharmacists and medical 
technologists.  Excluded from all of the above units are all other em-
ployees, secretaries of the executive 
director, medical director, comp-
troller, nursing director, plant and maintenance director, director of 
personnel and medical faculty, te
mporary employees, messengers, 
guards, and supervisors as defined in the Act.   
4 Unless otherwise indicated, all dates are in 1998. 
5 There is no indication in the record that Ruberté received the peti-
tion at any time before August 21, when, as discussed infra, certain 
unidentified employees handed him th
e petition together with several 
decertification petitions that had be
en filed with the Board the day 
before.  While the record does not 
make clear who Quiñones was, or 
what his role may have been in th
e negotiations, the parties are in ap-
parent agreement that Quiñones was 
a union official. (GC Br. 8; R Br. 
13.)  
 HOSPITAL METROPOLITANO 561The petition, containing eight 
pages of employee signatures, 
was addressed to Respondent™s ad
ministrator, Henry Ruberté. 
(See Jt. Exhs. 3 
& 3[a].)  There is no indication in the record, 
however, that Ruberté received the petition at any time prior to 

August 21, at which time the April 21 petition, as noted below, 
was delivered to Ruberté together with several decertification 
petitions which Pérez had filed 
with the Board on August 20.  
On June 21, while negotiations were still ongoing, the Union 
and a group of hospital employ
ees held opposing demonstra-tions and press conferences outside the facility.  The stipulated 
record, however, is silent as to
 the reason behind the Union™s 
demonstration, and as to why 
the counterdemonstrations and 
press conferences were held.  
Nor does it reveal how many, or 
which, employees took part in 
the counterdemonstrations, e.g., 
whether they were ULEES-represented bargaining unit mem-
bers or nonunit employees.  Sometime in July, Arturo Grant 
became the Union™s sole representative at the negotiations.  It is 
unclear, however, if Grant was put
 in that position in response 
to the employees™ April 21 petition. 
As noted previously, on August 20, Pérez filed separate de-
certification petitions with the Board seeking to have the Union 
removed as the exclusive bargai
ning agent of the Respondent™s 
employees in all six bargaining units, submitting, in support 
thereof, the April 21 employee petition.
6  As further noted, the 
next day, several employees 
met with Ruberté and provided 
him with copies of the decertifi
cation petitions and the April 21 
petition.  The stipulation does 
not disclose how many employ-
ees attended this meeting, wh
ether they were unit or nonunit 
employees, what, if anything, wa
s said by these unidentified 
employees to Ruberté, or whethe
r any conversation in fact took 
place. 
The parties™ last bargaining 
session was between Pizarro and 
Grant on September 17.  While the parties agree that Grant 
ended the meeting, an exchange 
of letters following that meet-
ing reveals disagreement over why Grant suspended negotia-
tions that day. Thus, in a Sept
ember 17 letter, and again in a 
December 3 letter, Pizarro asserts that Grant suspended the 
negotiations pending the Board™s resolution of certain unfair 
labor practice charges the Unio
n had filed against the Respon-
dent.  In apparent disagreement with Pizarro, Grant in a De-

cember 16 letter, accuses Pizarro of ﬁdistorting the data and 
facts regarding the negotiations,ﬂ and avers that it was the Re-
spondent™s bad-faith bargaining
 stemming from its change of 
position regarding proposals previously agreed on by the par-
ties, as well as Pizarro™s ﬁarro
gant and disparaging attitudeﬂ 
towards him, which prompted him, Grant, to end the September 
17 bargaining session.
7  On September 30 and October 13, the Union submitted writ-
ten requests for information to 
the Respondent (Jt. Exhs. 5[a], 
6[a]).  By letter dated Novemb
er 13, the Respondent denied the 
Union™s requests on grounds that the parties did not have a 
collective-bargaining agreement, and because the parties were 
not engaged in collective bargai
ning due to the Union™s refusal 
to meet with ﬁthe employer™s bargaining committee.ﬂ  The 
letter advised the Union that th
e information would not be pro-
                                                          
                                                           
6 See GC Exh. 2 at par. 9. 
7 See Jt. Exhs. 4(a), 11(a), and 12(a).   
vided ﬁuntil the negotiations start againﬂ at which time the Re-

spondent would ﬁevaluate the relevancy of each one of the 
documentsﬂ sought by the Union. (J. Exh. 10[a].)  On Novem-
ber 5, the Union filed the charge in this case alleging, inter alia, 
that the Respondent had violated the Act by refusing to furnish 
it with the requested information (GC Exh. 1[a]).  
By letter dated December 3, the Respondent informed the 
Union it was withdrawing its recognition of ULEES because it 
had reason to believe, based on the occurrence of several 
events, that ULEES no longer enjoyed the support of a majority 
of its unit employees.  To support its claim that the Union no 
longer enjoyed majority support, the Respondent inserted in the 
letter a chart reflecting the number of employees in each unit 
who had signed the April 21 petition, and what percentages 
they represented of the total number of employees in each unit.
8  The events cited by the Respondent 
in its letter in support of its good-faith doubt included the decertification petitions it re-
ceived from employees on August 21, along with the April 21 
petition signed by employees,
9 the counterdemonstrations held 
by employees on June 21, during the Union™s own demonstra-
tion, and the fact that since Ju
ly, Grant had been the Union™s 
sole negotiator and that no empl
oyee had participated in those 
negotiations.  By letter dated December 17, the Union re-
sponded to the Respondent™s December 3 letter, accusing it of 
engaging in bad-faith bargaining, and insisting that the Union 
was willing to continue bargaining if the Respondent were to 
do so in good faith, and requesting that the negotiations be 
resumed.  The letter advises the Respondent that ULEES had 
set aside December 24, for the resumption of such bargaining. 
(Jt. Exh. 12[a].)  Pizarro responded to the Union™s letter with 
another letter dated December 
21, reiterating the position taken 
in his previous letters that it was the Union, not the Respondent, 
that had refused to conduct any 
further negotiations until after 
the unfair labor practice charges had been resolved, and reaf-

firming the Respondent™s deci
sion to withdraw recognition 
from the Union. (Jt. Exh. 13[a].)   
On February 24, 1999, the Union, as noted, filed an amended 
charge alleging, inte
r alia, the Respondent™s December 3 with-
drawal of recognition and refusal to bargain as unlawful (Jt. 
 8 According to the percentage data provided to the Union by the Re-
spondent in its December 3 letter, 
67 percent of employees in unit A, 
56 percent in unit B, 59 percent in unit C, 73 percent in unit D, 81 
percent in unit E, and 57 percent in 
unit F, signed the April 21 petition.  
However, on brief (R Br. 14), the Respondent concedes that the per-
centage figures listed in its December 3 letter, and on which it pre-
sumably relied, in part, to justify 
its withdrawal of recognition, were 
wrong. 
9 The December 3 letter contained cer
tain factual misrepresentations. 
Thus, contrary to the letter™s claim 
that ﬁa considerable number of 
employeesﬂ and ﬁseveral original members of the Union™s bargaining 

committeeﬂ had signed the petition for decertification, only 
™ name 
appears on the decertification petitions
.  Further, the Respondent on 
brief concedes that the percentages 
shown in the December 3 letter of 
employees who signed the April 21 
petition and who, in its view, no 
longer supported the Union, were incorrect.  Thus, it admits that the 
ﬁactual percentages were less than originally calculated by the hospitalﬂ 
(R Br. 14). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 562Exh. 1[c]).
10  By letters dated June 3 and 7, 1999, the Union 
again requested bargaining, but by letter dated June 12, the 
Respondent again refused to do so, suggesting instead that the 
Union petition the Board for an election ﬁto determine if in fact 
the majority of the employees want to continue being repre-
sented by ULEES.ﬂ (Jt. Exhs. 14[a], 15[a], and 16[a].)  The 
General Counsel, as noted, contends, and the Respondent de-nies, that the withdrawal of re
cognition and refusal to bargain 
was unlawful.  Discussion 
The legal principles applicable here are fairly straightforward 
and well established.  Thus, following expiration of a union™s 
certification year, the union™s ir
rebuttable presumption of ma-
jority status becomes a rebuttable one.  
Burger Pits
, 273 NLRB  
1001 (1984).  To rebut that presumption, an employer must 
show, by a preponderance of eviden
ce, either (1) an actual loss 
of majority support, or (2) objective factors sufficient to sup-
port a reasonable and good-faith doubt of the union™s majority 
support.  Id., also, 
Laidlaw Waste Systems
, 307 NLRB 1211 
(1992); Hajoca Corp., 291 NLRB 104 (1988).  An employer™s 
unfounded speculation or a subjective state of mind will not 
suffice to satisfy a reasonable doubt defense.  
National Uphol-stering Co., 311 NLRB 1204 (1993), quoting from 
Bickerstaff 
Clay Products Co. v. NLRB
, 871 F.2d 980, 985 (11th Cir. 
1989).  Applying these principles to
 the case at hand, I find that 
the factors cited by the Responde
nt, whether viewed separately 
or in combination, would not have given the Respondent reason 
to doubt the Union™s majority stat
us or justified its withdrawal 
of recognition.
11  The Respondent, as noted, based 
its withdrawal of recogni-tion, in part, on the decertification petitions filed by Pérez on 
August 20, and on the April 21 petition.  It asserts, on brief (R 
Br. 12Œ13) that the fact that the 
decertification petitions were 
signed by a member of the Union™s bargaining committee, and 
were accompanied by the eight-
page April 21 petition contain-
ing the signatures of unit employees, was sufficient to raise a 
good-faith reasonable doubt as to the Union™s majority status. 
(R Br. 12Œ13.) I disagree.  
Regarding the April 21 petition, I find nothing in its wording 
to suggest that employees were 
either repudiating the Union as 
their bargaining representative or lending support to a decertifi-
cation drive.  Rather, as described above, the April 21 petition 
is, on its face, nothing more than a statement of opposition by 
certain unit employees to Quiñone
s, presumably a union agent, 
representing them or to bargain on 
their behalf in contract talks 
between the parties, and to ha
ving dues checkoff made a condi-
tion of employment.  Notwithstanding the April 21 petition™s 
rather clear and precise language, the Respondent would have 
me believe that the employees™ ﬁdissatisfaction and disap-
                                                          
                                                           
10 Although the charge and amended ch
arge also alleged that the Re-
spondent violated Sec. 8(a)(5) and (1
) by refusing to provide the Union 
with relevant information, promul
gating and enforcing an overly broad 
no-solicitation rule, and subcontracting bargaining unit work without 
bargaining with the Union, the complaint, as noted, alleges only the 
December 3 withdrawal of rec
ognition as being unlawful.   11 The Respondent does not contend, nor does the stipulated record 
show, that the Union in fact no longer enjoyed majority status. 
provalﬂ of Quiñones was also a reflection of their ﬁdissatisfac-
tion and disapprovalﬂ of the Union itself (R Br. 13).  I can draw 
no such inference here, for the April 21 petition signers may 
very well have had reasons, wholly
 unrelated to their personal 
views on or sentiments toward the Union, for wanting Qui-
ñones removed as the Union™s negot
iator.  Employees, for ex-
ample, could simply have viewed Quiñones as an ineffective 
negotiator; or Quiñones, for that 
matter, could have fallen into 
disfavor with certain unit em
ployees prompting the petition 
drive to have him ousted as their representative at the bargain-
ing table.  The Respondent, who, as noted, bears the burden of 
establishing the Union™s loss of majority by a preponderance of 
the evidence, has produced no evidence whatsoever on the 
underlying reasons for the April 
21 petition.  Its assertion, 
therefore, that those employees who signed the April 21 peti-

tion did so because they were 
dissatisfied with and disapproved of Quiñones, like its claim that 
said ﬁdissatisfaction and disap-provalﬂ of Quiñones constituted a similar rejection of the Union 
as their bargaining representati
ve, lacks evidentiary support, 
and amounts to nothing more than
 speculation and conjecture. 
However, assuming arguendo, 
that employees through the 
April 21 petition were indeed 
conveying a ﬁdissatisfaction and 
disapprovalﬂ of Quiñones, such 
a statement of employee disaf-
fection with the Union™s choice 
of negotiator is not equivalent 
to a withdrawal of employee 
support for the Union as their 
exclusive bargaining repr
esentative. See, e.g., 
Torch Operating Co., 322 NLRB 939, 943 (1997); 
Phoenix Pipe & Tube Co.
, 302 NLRB 122 (1991); Destileria Serrales
, 289 NLRB 51 
(1988), enfd. 882 F.2d 19 (1st Cir. 1989); also 
Briggs 
Plumbingware, Inc. v. NLRB
, 877 F.2d 1282, 1288 (6th Cir. 
1989); Retired Persons Pharmacy v. NLRB 
 519 F.2d 486 (2d 
Cir. 1975).  As long held by the Board, employee conduct of-

fered by an employer to sustain a reasonable doubt defense 
ﬁmust demonstrate a clear intenti
on by the employees not to be 
represented by the union.ﬂ  
Ambac International
, 299 NLRB 
505, 506 (1990).  No such clear intention is evident here from 

the petition language calling for Quiñones™ removal.  
Nor was the Respondent justified in assuming that employ-
ees no longer supported the Union because employees signing 
the April 21 petition opposed a du
es-checkoff requirement, for 
the Board has long held that the fact that less than a majority 
have authorized such checkoffs is immaterial to the issue of 
majority status.
12  Gulfmont Hotel Co.
, 147 NLRB 997, 1001Œ1002 (1964), enfd. 362 F.2d 588 (5th Cir. 1966). 
Tesoro Petro-
leum Corp., 174 NLRB 1285 (1969), enfd. 431 F.2d 95 (9th 
Cir. 1970). National Cash Register Co.,
 201 NLRB 1034 
(1973); Harpeth Steel, Inc.
, 208 NLRB 545 (1974); and 
Henry Bierce Co.
 328 NLRB 646 (1999).  As pointed out by the 
Board in 
Gulfmont Hotel Co.
, supra, there may be any number 
of reasons, unrelated to their desire for union representation, 
why employees may not want to 
have their dues checked off.  
Thus, some employees may simply prefer, as a matter of prin-

ciple, to pay their financial obl
igations in person; others may 
prefer to decide when and if they can afford to spare the money 

for dues and fees.  Still others might prefer to become ﬁfree 
 12 The Union™s majority status, as noted, was established by Board 
certification, not by a dues-ch
eckoff authorization count. 
 HOSPITAL METROPOLITANO 563riders,ﬂ that is, vote for, accept, and enjoy the benefits of un-
ionization without paying the re
quisite fees and dues to the 
union.   
Thus, while the April 21 petition was used by Pérez to sup-
port the decertification petitions
, I find that the Respondent was 
not justified in assuming from that fact alone, or from anything 
contained in the April 21 petition itself, that a majority of em-
ployees in the various units were
 no longer interested in being 
represented by the Union and favored
 its decertification, for, as 
found above, the April 21 petition reflects no such desire by 
unit employees.
13  Nor could the Respondent have assumed that 
a majority of unit employees were supporting the decertifica-

tion drive from the fact that on August 21, the decertification 
petitions and the April 21 petition were delivered to it by em-
ployees, for the record, as noted, does not reveal if the employ-
ees who delivered the petitions were unit or nonunit employees, 
nor the number of employees who t
ook part in that endeavor.   
Having found that the Respondent was not justified in rely-
ing on the April 21 petition to support a good-faith doubt of the 
Union™s majority status, there 
remains the question whether the 
decertification petitions alone would have sufficed to create 
such doubt and permit a lawful wit
hdrawal of recognition.  This query, however, must be answered in the negative, for the 

Board has long held that absent a showing that a majority of 
employees supported it, a decertif
ication petition, by itself, 
cannot justify an employer™s 
withdrawal of recognition.  
Dresser Industries
, 264 NLRB 1088 (1982); also 
Alexander Linn Hospital Assn.
, 288 NLRB 103, 107 (1988); 
Architectural 
Woodwork Corp.
, 280 NLRB 930, 934 (1986); and Silver Spur Casino, 270 NLRB 1067 (1984).  Except for the rejected April 

21 petition, the Respondent has presented no evidence to show 
that the decertification petitions
 filed by Pérez on August 20, 
had the support of a majority of employees in the respective 
units.  Accordingly, I find that
 the August 20, decertification 
petitions did not afford the Respondent a good-faith reason to 
doubt the Union™s majority status and to withdraw recognition.   
                                                          
 13 Indeed, there is reason to doubt that a nexus between the April 21 
petition and the decertification petitions 
was ever intended.  Support for 
this proposition can be found in the ra
ther obvious fact that the April 21 
petition predates the decertification by
 4 months, and that the April 21 
petition, as noted, makes no reference to the petition being used in 
support of a decertification drive.  
While it is not known what employ-
ees who signed the April 21 petition may have been told about its pos-
sible use, they clearly would not 
have known from the language of the 
petition itself that their signatures were
 to be used in furtherance of a 

decertification drive.  Given these fa
cts, I find it highly unlikely that the 
April 21 petition was ever intended to 
be used in support of the decerti-
fication petitions.  The record, it should be noted, does not make clear 

how Pérez obtained copies of the Ap
ril 21 petition which, as indicated, 
was addressed to Respondent™s admi
nistrator, Ruperté.  Nor does it 
explain why Pérez submitted the Ap
ril 21 petition to the Board along 
with the decertification petitions.  There is, in this regard, no evidence 
to indicate that Pérez was acting at the behest of those employees who 
signed the April 21 petition.  For these reasons, I view Pérez™ use of the 
April 21 petition to bolster the decertification petitions with a high 
degree of skepticism.  Finally, given my finding that the language of 

April 21 petition in no way reflected a lack of employee support for the 
Union, I need not consider whethe
r that petition was signed by a major-
ity of employees in the six bargaining units represented by the Union. 
Nor has the Respondent shown that it was justified in doubt-
ing the Union™s continuing majority status from the fact that 
certain employees held counterd
emonstrations in response to 
the Union™s June 21, demonstra
tions, for, as discussed above, 
there is simply no evidence to indicate that unit employees took 
part in, sponsored, or otherwis
e supported, said counterdemon-
strations.  Thus, the assertions 
made by the Respondent on brief 
regarding these counterdemonstr
ations are based only on sup-
position and conjecture.  The Re
spondent, for example, asserts 
that the June 21, demonstration 
held by ULEES was an attempt 
by the Union to ﬁignite the lost spark in the employees it pur-

ported to represent.ﬂ  The reco
rd, however, contains no mention 
of the reasons for the Union™s June 21, demonstration.  Nor is 
there any reference in the record to the level of unit employee 
support garnered by the Union for its demonstration, further 
rendering unsubstantiated the Re
spondent™s additional claim 
that the Union™s demonstration did not have the ﬁwarm sup-

portﬂ of unit employees. 
In fact, the only evidence of record concerning the events of 
June 21, is found in paragraph 
7 of the parties™ stipulation which simply states that during ULEES™ demonstration, 
counterdemonstrations were also held by a ﬁgroup of hospital 
employees.ﬂ  The Respondent in this regard produced no evi-
dence to show why the counterde
monstrations were conducted 
or who might have taken part in them.  In the absence of such 
evidence, I decline to speculate, as the Respondent would have 
me do, that the counterdemonstr
ations were conducted by unit 
employees and reflected their op
position to the Union.  Accord-
ingly, I find without merit the Re
spondent™s claim that the June 
21, counterdemonstrations affo
rded it a reasonable basis to 
doubt the Union™s majority status and withdraw recognition. 
Equally without merit is the Respondent™s further assertion 
that the purported lack of employ
ee participation in the negotia-
tions provided a sufficiently objective basis for doubting the 
Union™s majority status.  The Bo
ard, with court approval, has 
long held that poor attendance at union meetings or even em-
ployee disinterest in participat
ion in negotiations does not war-
rant an inference that employees
 do not desire continued union 
representation.  
Beverly Farm Foundation
, 323 NLRB 787, 794 
(1997); enfd. 144 F.3d 1048 (7th Cir. 1998); 
Colonna™s Ship-
yard
, 293 NLRB 136, 140 (1989); enfd. mem. 900 F.2d 250 
(4th Cir. 1990) (per curiam); 
Pioneer Inn
, 228 NLRB 1263, 
1265 (1977), enfd. 578 F.2d 835 (9th Cir. 1978); 
North Ameri-can Mfg. Co.
, 224 NLRB 1252, 1257Œ1258 (1976), enfd. 563 
F.2d 894 (8th Cir. 1977); Also Pioneer Press
, 297 NLRB 972, 
995 (1990); Robinson Bus Service
, 292 NLRB 70, 78 (1988); 
KEZI-TV, 286 NLRB 1396, 1398 (1987); and Vaughan & Sons, 
Inc., 281 NLRB 1082, 1085 (1986).  As pointed out by the 

court in NLRB v. North American Mfg., supra at 897, employee 
disinterest in attending union meeti
ngs or, as in the instant case, 
bargaining sessions, can be attributed to many causes.  Em-
ployees, for example, may be reluctant to do so for fear of re-
vealing themselves as union supporters, see Beverly Farm 
Foundation v. NLRB
, supra at 1054, or, as the General Counsel 
here correctly points out on brie
f, employees may simply have 
found it difficult to attend the negotiations because of a con-

flicting work schedule.  However, the fact of the matter is that 
the Respondent has offered no evidence to support its theory 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 564that employees did not attend 
because they no longer supported 
the Union.  Consequently, its argument in this regard, like the 
other explanations offered in
 support of its good-faith doubt defense, is based on pure speculati
on and is likewise rejected as 
without merit. Finally, the Respondent, on brief,
 suggests implicitly that the 
Union is no longer interested in representing its employees, 
asserting in this regard that the Union abandoned the bargaining 
table on September 13, and thereafter refused to bargain with it, 
and further has ﬁnot made any affirmative effort to renew the 
negotiationsﬂ despite the Respondent™s willingness to do so.
14  I disagree.  First, the Respondent 
is simply wrong in asserting 

that the Union abandoned the negotiations when it ended the 
September 17 bargaining session. 
 As made clear by its De-
cember 13 letter to the Respondent requesting a December 24 
session, and by its subsequent
 June 1999 letters, the Union 
following the September 17 meeting, has remained ready and 
willing to resume negotiations.  Indeed, it appears that it was 
the Respondent, not the Union, w
ho, by its June 12, 1999 letter 
responding to the Union™s June 3 and 7, 1999 requests for bar-
gaining, demonstrated its unwillingness to resume negotiations 
by declining to bargain unless and until the Union consented to 
a Board election and was recertified by the Board (Jt. Exh. 
16[a]).  Thus, while the Union may have walked out of the 
September 17 bargaining session, I find no evidence to indicate 
that it was totally abandoning the negotiations or in any way 
relinquishing its right to continue
 serving as exclusive bargain-ing representative of the Respondent™s unit employees.  The 
Union™s subsequent September 30
 and October 13 requests for 
information makes clear that the Union continued to actively 
represent those employees.   
In sum, I find that the Respondent has not met its burden of 
showing that it had a reasonably based good-faith doubt of the 
Union™s majority status when it withdrew recognition and re-
fused to bargain further with the Union on December 3.  Ac-
cordingly, its withdrawal of re
cognition and refusal to bargain 
amounted to a violation of Section 
8(a)(5) and (1) of the Act, as 
alleged.15                                                             
                                                                                             
14 The Respondent is raising this defense for the first time on brief, 
as its December 3 letter makes no mention of the Union™s alleged aban-
donment of the unit as a ground for 
its withdrawal of recognition and 
refusal to bargain. 15 Contrary to the Respondent, the Supreme Court™s holding in 
Allentown Mack Sales & Service. v. NLRB
, 522 U.S. 359 (1998), does 
not require a different result.  
Initially, it should be noted that Allentown 
Mack did not make new law but merely restated and clarified the law 
on good-faith doubt which had existed for some time.  
Catalina Pacific Concrete Co., 330 NLRB 144 (1999),  Thus, in 
Allentown Mack
, the 
Court found that the Board™s ﬁgood faith reasonable doubtﬂ test was 
rational and consistent with the Act.
  The Court, however, further found 
that the Board had erred in not considering as relevant to a determina-
tion of whether the employer had a good-faith doubt of the union™s 
majority testimony by certain i
ndividuals regarding antiunion state-
ments they allegedly overheard employees make.  Finding the term 
ﬁdoubtﬂ to be synonymous with ﬁuncertainty,ﬂ the Court reasoned that 
when viewed with other objective 
evidence of record, the employee 
statements rejected by the Board may very well have created a reason-
able ﬁuncertaintyﬂ in the employe
r™s corporate mind of the union™s 
majority status.  Here, unlike in 
Allentown Mack
, there are no antiunion 
CONCLUSIONS OF LAW 
1. The Respondent, Metro Health
, Inc., d/b/a Hospital Metro-
politano, is an employer engaged in commerce within the 
meaning of Section 2(6) and (7) of the Act. 
2. The Union, Unidad Laboral
 de Enfermeras (os) y Em-
pleados de la Salud, is a labor organization within the meaning 
of Section 2(5) of the Act. 
3. Since 1996, the Union has been the duly certified collec-
tive-bargaining representative of the Respondent™s employees 
in the following appropriate units: 
 Unit A All Licensed Practical Nurses, Operating Room Tech-
nicians, X-Ray Technicians, Respiratory Therapy Techni-
cians and Auxiliary Pharmacists; 
excluding all other em-
ployees, secretaries of the executive director, medical di-
rector, comptroller, nursing director, plant and mainte-
nance director, director of 
personnel and medical faculty, 
temporary employees, messe
ngers, guards, and supervi-
sors as defined in the Act.   
Unit B All registered nurses, 
excluding all other employees, 
secretaries of the executive director, medical director, 

comptroller, nursing director, plant and maintenance direc-
tor, director of personnel and medical faculty, temporary 
employees, messengers, guards, 
and supervisors as defined 
in the Act.   
Unit C All orderlies, ward clerks, office clerks, medical re-
cords technicians and/or clerks transcribers, EKG techni-
cians, supply technicians, laboratory aides, printing office 
employees, telephone operato
rs, warehouse clerks, and 
pharmacy clerks; excluding all other employees, secretar-
ies of the executive director, 
medical director, comptroller, 
nursing director, plant and main
tenance director, director 
of personnel and medical facu
lty, temporary employees, 
messengers, guards, and supervisor
s as defined in the Act.   
Unit D All business office employee
s, billing and collector 
clerks, cashiers, inventory c
ontrol clerks, and accounting 
clerks; 
excluding
 all other employees, secretaries of the 
executive director, medical di
rector, comptroller, nursing 
director, plant and maintenan
ce director, director of per-
sonnel and medical faculty, 
temporary employees, mes-
sengers, guards, and supervisors 
as defined in the Act.   
 statements attributed to unit em
ployees.  While the April 21 petition 
may be considered an employee statement, it contains no antiunion 
sentiment and, at most, reflect
s only anti-Quiñones, and antidues 
checkoff sentiment.  As such, the April 21 petition does not come even 
close to being objective evidence justifying a withdrawal of recogni-
tion, regardless of whether the test 
is phrased in terms of ﬁgood faith 
reasonable doubtﬂ of the Union™s majority support or ﬁgenuine, reason-
able uncertainty about whether th
e Union enjoyed the continuing sup-
port of a majority of unit employees.ﬂ  See 
Henry Bierce Co.
, supra at 
647. Also 
Scepter Ingot Castings, Inc.
, 331 NLRB 1509 (2000). 
 HOSPITAL METROPOLITANO 565Unit E All dietary employees, linen supply employees, main-
tenance employees, housekeepin
g employees, and drivers; 
excluding all other employees, secretaries of the executive 
director, medical director, comptroller, nursing director, 
plant and maintenance director
, director of personnel and 
medical faculty, temporar
y employees, messengers, 
guards, and supervisors as defined in the Act.  
Unit F All pharmacists and medical technologists; 
excluding all other employees, secretaries of the executive director, 
medical director, comptroller, nursing director, plant and 
maintenance director, director of personnel and medical 
faculty, temporary employees, messengers, guards, and 
supervisors as defined in the Act. 
 4. By withdrawing recognition 
from, and refusing since De-
cember 3, to bargain with, the Union, the Respondent has en-

gaged in unfair labor practices 
affecting commerce within the 
meaning of Section 8(a)(5) and (1) and Section 2(6) and (7) of 
the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act.  The Respondent shall be ordered to, 
upon request, bargain with the Union regarding its unit em-
ployees™ terms and conditions of 
employment and, if an under-
standing is reached, embody the understanding in a signed 

agreement.  Finally, the Responden
t shall be required to post, in 
English and Spanish, a notice to employees.   
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
16 ORDER The Respondent, Metro Health, Inc., d/b/a Hospital Metro-
politano, Rio Piedras, Puerto Rico, its officers, agents, succes-
sors, and assigns, shall 
1. Cease and desist from 
(a) Refusing to recognize and bargain with Unidad Laboral 
de Enfermerasv(os) y Empleados 
de la Salud which is the ex-
clusive collective-bargaining representative of its employees in 
the following appropriate units: 
 UNIT A All Licensed Practical Nurses, Operating Room Tech-
nicians, X-Ray Technicians, Respiratory Therapy Techni-
cians and Auxiliary Pharmacists; 
excluding all other em-
ployees, secretaries of the executive director, medical di-
rector, comptroller, nursing director, plant and mainte-
nance director, director of 
personnel and medical faculty, 
                                                          
 16 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
temporary employees, messe
ngers, guards, and supervi-
sors as defined in the Act.   
Unit B All registered nurses, 
excluding all other employees, 
secretaries of the executive director, medical director, 
comptroller, nursing director, plant and maintenance direc-
tor, director of personnel and medical faculty, temporary 
employees, messengers, guards, 
and supervisors as defined 
in the Act. 
Unit C All orderlies, ward clerks, office clerks, medical re-
cords technicians and/or clerks transcribers, EKG techni-
cians, supply technicians, laboratory aides, printing office 
employees, telephone operato
rs, warehouse clerks, and 
pharmacy clerks; excluding all other employees, secretar-
ies of the executive director, 
medical director, comptroller, 
nursing director, plant and main
tenance director, director 
of personnel and medical facu
lty, temporary employees, 
messengers, guards, and supervis
ors as defined in the Act. 
Unit D All business office employee
s, billing and collector 
clerks, cashiers, inventory c
ontrol clerks, and accounting 
clerks; 
excluding
 all other employees, secretaries of the 
executive director, medical di
rector, comptroller, nursing 
director, plant and maintenan
ce director, director of per-
sonnel and medical faculty, 
temporary employees, mes-
sengers, guards, and supervisors as defined in the Act. 
Unit E All dietary employees, linen supply employees, main-
tenance employees, housekeepin
g employees, and drivers; 
excluding all other employees, secretaries of the executive 
director, medical director, comptroller, nursing director, 
plant and maintenance director
, director of personnel and 
medical faculty, temporar
y employees, messengers, 
guards, and supervisors as defined in the Act.  
Unit F All pharmacists and medical technologists; 
excluding all other employees, secretaries of the executive director, 
medical director, comptroller, nursing director, plant and 
maintenance director, director of personnel and medical 
faculty, temporary employees, messengers, guards, and 
supervisors as defined in the Act. 
 (b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 

them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) On request, bargain with the Union as the exclusive rep-
resentative of the employees in 
the above-described appropriate 
units concerning terms and conditi
ons of employment and, if an 
understanding is reached, embody 
the understanding in a signed 
agreement. 
(b) Within 14 days after service by the Region, post at its fa-
cility in Rio Piedras, Puerto Rico, copies of the attached notice 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 566marked ﬁAppendix.ﬂ17  Copies of the notice, on forms pro-
vided, in English and Spanish, 
by the Regional Director for 
Region 24, after being signed by
 the Respondent™s authorized 
representative, shall be posted 
by the Respondent immediately 
upon receipt and maintained for 60 consecutive days in con-
spicuous places including all places
 where notices to employees 
are customarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that the no
tices are not altered, defaced, 
                                                          
 17 If this Order is enforced by a judgment of the United States court 
of appeals, the words in the notice ﬁPosted by Order of the National 
Labor Relations Board™™ shall read ﬁPosted Pursuant to a Judgment of 
the United States Court of Appeals Enforcing an Order of the National 
Labor Relations Board.™™ 
or covered by any other material.  In the event that, during the 
pendency of these proceedings, 
the Respondent has gone out of 
business or closed the facility
 involved in these proceedings, 
the Respondent shall duplicate and 
mail, at its own expense, a 
copy of the notice to all current employees and former employ-
ees employed by the Respondent at any time since December 3, 
1999.  (c) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
  